Case 220-05 gy TM Document 11 Filed oe Page 1 of 1
AO 442: (Rev. 01/09) Arrest Warrant

 

 

 

UNITED STATES DISTRICT CouRTE* "=? —oorr

 

 

 

 

 

 

for the FEB 0 8 2020 j
istri Clg | S OISTRICT COURT =
District of Arizona oor 5 TRIGT OF }
Ley DEPUTY
United States of America
v. )
Case No. 20-8033MJ
)
Ali Yousif Ahmed Al-Nouri )
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested) Ali Yousif Ahmed Al-Nouri >
who is accused of an offense or violation based on the following document filed with the court:

O Indictment © Superseding Indictment © Information © Superseding Information X Complaint

O Probation Violation Petition (1 Supervised Release Violation Petition Violation Notice O Order of the Court

This offense is briefly described as follows:

Extradition of Fugitive in violation of 18 U.S.C. § 3184

a

Date: |- 2 - 2020 ~ \ is WY ae

jn officer's signature

City and state: Phoenix, Arizona John Z. Boyle, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This warrantqwas received on (date) \ \7 A \ Lb { ), and the person was arrested on (date) | | 4 OQ \ /{ i { )
at (city and state) * .
Date: \ Vana ) yw Zo¢—

 

Arkesting officer’s WaMns
On dy, UI’

Printedhame and title

 

 

 

 
